MEMORANDUM **
Appellant Maurice Patrick appeals the district court’s order granting summary judgment in favor of appellee Williams and Associates and granting appellee’s counterclaim, court costs, reasonable attorney’s fees and collection costs. Appellee has filed a motion for dismissal and for sanctions and terms. The motion is construed as a motion for summary affirmance of the district court’s order.
The district court’s grant of summary judgment is reviewed de novo. See Buono v. Norton, 371 F.3d 543, 545 (9th Cir.2004).
A review of the record and the briefs indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The district court properly determined that there was no genuine issue of material fact in dispute. See Fed.R.Civ.P. 56; Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). After reviewing the admissible evidence submitted by the parties in connection with ap*741pellee’s summary judgment motion, the district court correctly concluded that, pursuant to the contract between the parties and appellant’s promissory note, appellant was required to pay Williams and Associates the fee for the teaming course he had attended, as well as court costs, reasonable attorney’s fees and costs of collection.
Accordingly, we summarily affirm the district court’s judgment.
Appellee’s motion for sanctions is denied.
All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.